Name: Commission Regulation (EEC) No 2866/85 of 15 October 1985 abolishing the countervailing charge on cucumbers originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 10 . 85 Official Journal of the European Communities No L 275/ 13 COMMISSION REGULATION (EEC) No 2866/85 of 15 October 1985 abolishing the countervailing charge on cucumbers originating in Spain whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of cucum ­ bers originating in Spain can be abolished, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2753/85 of 30 September 1985 (3), as amended by Regulation (EEC) No 2804/85 (4), introduced a countervailing charge on cucumbers originating in Spain ; Whereas for this product originating in Spain there were no prices for six consecutive working days ; Article 1 Regulation (EEC) No 2753/85 is hereby repealed. Article 2 This Regulation shall enter into force on 16 October 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 15 October 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 130, 16 . 5 . 1984, p. 1 . (3) OJ Nb L 259 , 1 . 10 . 1985, p. 61 . (4) OJ No L 265, 8 . 10 . 1985, p. 22 .